                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

                                  :
SHAROD THOMAS,                    :
                                  :       Civ. Action No. 16-3835 (RMB)
                  Petitioner,     :
                                  :
             v.                   :            OPINION
                                  :
UNITED STATES OF AMERICA,         :
                                  :
                  Respondent      :
                                  :

BUMB, United States District Judge

     This matter comes before the Court upon Petitioner’s amended

motion to vacate, set aside or correct sentence under 28 U.S.C. §

2255. (Am. Mot. to Vacate, ECF No. 10.) For the reasons discussed

below, the Court denies the motion.

I.   BACKGROUND

     On June 26, 2013, Petitioner was indicted for possession of

a firearm by a previously convicted felon, in violation of 18

U.S.C.   §   922(g)(1)   (count   one),    possession    of   a   controlled

dangerous substance with intent to distribute, in violation of 21

U.S.C. § 841(a)(1) and (b)(1)(C) (count two) and possession of a

firearm in furtherance of a drug trafficking offense, in violation

of 18 U.S.C. § 924(c)(1)(A) (count three). United States v. Thomas,

12cr378(RMB) (D.N.J.) (Superseding Indictment, ECF No. 26). After
a jury trial, Petitioner was found guilty on all three counts.

(Jury Verdict, ECF No. 52; Supplemental Jury Verdict, ECF No. 53.)

     The United States Probation Office prepared a Presentence

Investigation      Report       (“PSI”)1   indicating           at   least   three     drug

convictions between February 1, 2001 and May 5, 2009 that qualified

Petitioner as a career offender. (PSI dated November 13, 2014,

¶¶39-44.) At Petitioner’s sentencing hearing on April 21, 2015,

all agreed that Petitioner qualified as a career offender under

U.S.S.G.     §    4B1.1(a).      (Sentencing        Tr.,    ECF       No.    91   at   5.)

Petitioner’s      sentence       was   based   on    an    offense      level     of   37,

subjecting       him   to   a   guidelines     range       of    360-months       to   life

imprisonment. (Id. at 6-7.)

     The Court varied downward to an offense level of 33 and

imposed a sentence of 120 months on count One, concurrent to 190

months on count Two, consecutive to 60 months on count Three, for

a total 250-month term of imprisonment. (Id. at 41-42.) Petitioner

appealed to the Third Circuit Court of Appeals, which affirmed the

judgment of conviction on February 12, 2016. United States v.

Thomas, 12cr378(RMB) (D.N.J.) (Judgment of USCA, ECF No. 95.)




1 PSIs are confidential and are not placed on the Court’s public
docket. See United States v. Blanco, 884 F.2d 1577, 1578 (3d Cir.
1989) (“[t]here is a general presumption that the courts will not
grant third parties access to the presentence reports of other
individuals.”)
                                           2
       On June 28, 2016, Petitioner filed a motion to vacate, set

aside or correct sentence under 28 U.S.C. § 2255, citing the

Supreme Court decisions of United States v. Johnson, 135 S. Ct.

2551 and Welch v. United States, 136 S. Ct. 1257 (2016). (Mot. to

Vacate, ECF No. 1.) On September 16, 2016, the Court granted a

stay of proceedings pursuant to Standing Order 16-2. (Order, ECF

No. 3.) On May 17, 2017, the Court reopened this matter and ordered

Respondent to file an answer to the motion. (Order, ECF No. 4.) On

December 26, 2017, Petitioner filed an amended motion under 28

U.S.C. § 2255, presently before the Court. (Am. Mot. to Vacate,

ECF No. 10.) Respondent filed an answer to the amended motion.

(Answer, ECF No. 15.)

II.    DISCUSSION

       A.   The Amended Motion to Vacate, Set Aside or Correct
            Sentence Under 28 U.S.C. § 2255

       Petitioner relies on the following cases in concluding that

the prior convictions used to enhance his sentence under U.S.S.G.

§ 4B1.1(2)(a) and (2)(b) no longer qualify and he should be

resentenced accordingly:      Johnson, 135 S. Ct. 2551); United States

v. O’Connor, 874 F.3d 1147 (10th Cir. 2017); Sessions v. Dimaya,

138 S. Ct. 1204 (2018); Mathis v. United States, 136 S. Ct. 2243

(2016); and United States v. Williams, 396 F. App’x 951, 953 (4th

Cir.    2010).   Petitioner   further   asserts   that   he   should   be




                                    3
resentenced pursuant to Dean v. United States, 137 S. Ct. 1170

(2017).

     B.    Respondent’s Answer

     Respondent notes that Petitioner’s argument primarily centers

on decisions that invalidated the residual clause of the Armed

Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e)(2)(B) and altered

the definition of “crime of violence,” but Petitioner qualified as

a career offender based solely on this prior controlled substance

offenses under U.S.S.G. § 4B1.1(a), (c)(2)(A), (c)(2)(B), and

(c)(3), which are unaffected by the recent decisions cited by

Petitioner.

     Petitioner also seeks relief pursuant to Dean, 137 S. Ct.

1170 (2017), which expanded the range of sentencing a court may

consider. Respondent, however, contends that Dean did not fashion

a new substantive rule of constitutional law, and thus, does not

apply retroactively. Petitioner’s sentence was imposed on April

21, 2015, prior to the decision in Dean.

     C.    Analysis

     The   career   offender   sentencing   guideline   in   effect   when

Petitioner was sentenced in April 2015, U.S.S.G. § 4B1.1 provided:

           §4B1.1 Career Offender

           (a) A defendant is a career offender if (1)
           the defendant was at least eighteen years old
           at the time the defendant committed the
           instant offense of conviction; (2) the instant
           offense of conviction is a felony that is

                                    4
           either a    crime of violence or a controlled
           substance   offense; and (3) the defendant has
           at least     two prior felony convictions of
           either a    crime of violence or a controlled
           substance   offense.

2014 Federal Sentencing Guidelines Manual (effective November 1,

2014).2

      U.S.S.G. § 4B1.2(b) defined “controlled substance offense:”

           (b) The term “controlled substance offense”
           means an offense under federal or state law,
           punishable   by  imprisonment   for  a   term
           exceeding one year, that prohibits the
           manufacture, import, export, distribution, or
           dispensing of a controlled substance (or a
           counterfeit   substance)   with   intent   to
           manufacture, import, export, distribute or
           dispense.

Id.

      At least three of Petitioner’s five controlled substance

offense convictions between February 1, 2001 and May 5, 2009,

identified in Petitioner’s PSI, met the above definition.3

      None of the cases cited by Petitioner invalidate his prior

drug offenses as qualifying under the career offender guidelines,




2   Available    at   https://www.ussc.gov/guidelines/guidelines-
archive/2014-federal-sentencing-guidelines-manual.

3Petitioner’s PSI indicates that Petitioner was sentenced in Essex
County New Jersey: (1) on August 1, 2002, to a five-year term of
imprisonment for, among other offenses, possession of CDS with
intent to distribute; (2) on January 27, 2003, to a four-year term
of imprisonment for possession of CDS with intent to distribute
within 1,000 feet of a school; (3) on June 4, 2010 to a three-year
term of imprisonment for distribution of CDS in a school zone.
(PSI dated November 13, 2014, ¶ ¶39, 40, 43.)
                                  5
§ 4B1.1(a) and § 4B1.2(b). In Johnson, the Supreme Court held the

“residual clause” of 18 § U.S.C. 924(e)(2)(B)(ii), defining a

“violent felony” was unconstitutionally vague. 135 S. Ct. at 2557.

The Supreme Court in Dimaya held that the residual clause under

the Immigration and Nationality Act, 8 U.S.C. § 1101(a)(43)(F),

defining a “crime of violence,” was likewise void for vagueness.

Sessions v. Dimaya, 138 S. Ct. at 1213-15.

     In O’Connor, the Tenth Circuit Court of Appeals held that

when applying the categorical approach to determine whether a prior

conviction was a “crime of violence” under U.S.S.G. § 4B1.2(a), if

the statute for the prior conviction swept more broadly than the

definition of crime of violence in § 4B1.2(a), then the conviction

did not qualify under the career offender guideline. 874 F.3d at

1151. Similarly, in Mathis, the Supreme Court held that under the

ACCA, where the breadth of the crime of conviction was greater

than the generic form of the offense, the predicate offense did

not qualify under the categorical approach as a violent felony for

sentence enhancement. 136 S. Ct. at 2251.

     In United States v. Williams, the Fourth Circuit Court of

Appeals, applying the categorical approach to determining whether

a   conviction   was   eligible   under   the   ACCA   for   a   sentence

enhancement, held that “‘under no circumstance is a violation of

South Carolina’s blue light statute a violent felony under the

ACCA.’” 396 F. App’x at 953 (quoting U.S. v. Rivers, 595 F.3d 558,

                                   6
559 (4th Cir. 2010). Most recently, the Supreme Court in United

States v. Davis, held that the residual clause of 18 U.S.C. §

924(c), defining crime of violence, was unconstitutionally vague

and, thus, could not be used to enhance a sentence for anyone who

used a firearm in connection with certain other federal crimes.

139 S. Ct. 2319 (2019). None of these recent decisions affect the

determination     that   Petitioner’s     prior   drug   convictions   are

“controlled     substance     offenses”   under   the    career   offender

guideline.

     Petitioner’s reliance on Dean for resentencing also fails. In

Dean, the defendant was convicted of possession of a firearm in

connection with a violent or drug trafficking crime in violation

of 18 U.S.C. § 924(c). 137 S. Ct. at 1174. Section 924(c) carried

a mandatory 60-month term of incarceration, which was required to

run consecutive to the term imposed on the underlying charge. The

sentencing court stated that it did not have the ability to

consider the mandatory minimum consecutive time in calculating the

sentence for the predicate crime. Id.

     The Supreme Court held that nothing in § 924(c) affected “a

court’s   discretion     to    consider    a   mandatory   minimum     when

calculating each individual sentence.” Id. at 1177. Dean was

decided on April 2, 2017. Therefore, unless it is retroactively

applicable, it does not apply to Petitioner, who was sentenced on

April 21, 2015.

                                     7
     A   new   substantive    rule   of   constitutional    law    generally

applies retroactively. Welch v. United States, 136 S. Ct. 1257,

1264 (2016) (citing Schriro v. Summerlin, 542 U.S. 348, 351

(2004)). The rule announced in Johnson, 136 S. Ct. 1257, was a

substantive rule because it “changed the substantive reach of the

Armed Career Criminal Act, altering ‘the range of conduct or the

class of persons that the [Act] punishes.’” Id. at 1265 (quoting

Schriro, 524 U.S. at 353)). Additionally, “new ‘watershed rules of

criminal procedure’ which are procedural rules ‘implicating the

fundamental fairness and accuracy of the criminal proceeding,’

will also have retroactive effect.” Id. at 1264 (quoting Saffle v.

Parks,   494   U.S.   484,    495    (1990)).   To    the   contrary,     new

constitutional   rules   of   criminal    procedure    generally    are   not

retroactively applied. Id. (citing Teague v. Lane, 489 U.S. 288,

310 (1989)). Procedural rules

           “regulate only the manner of determining the
           defendant’s culpability.” Schriro, 542 U.S.,
           at 353, 124 S. Ct. 2519. Such rules alter,
           “the   range  of   permissible   methods   for
           determining whether a defendant’s conduct is
           punishable.” Ibid. “They do not produce a
           class of persons convicted of conduct the law
           does not make criminal, but merely raise the
           possibility that someone convicted with use of
           the invalidated procedure might have been
           acquitted otherwise.” Id. at 352, 124 S. Ct.
           2519.

Id. at 1265.




                                     8
       The rule announced in Dean is procedural because it merely

instructs    sentencing    courts      on    their   ability      to   exercise

discretion on multiple sentences when a § 924(c) sentence is

required. See Garcia v. United States, 923 F.3d 1242, 1246-47 (9th

Cir.    2019)   (finding   that     Dean’s       rule   is     statutory   not

constitutional; the Supreme Court did not explicitly make it

retroactively applicable; and it does not prohibit or restrict

sentences but states only that a sentencing court may consider the

separate mandatory minimum required by § 924(c) when sentencing a

defendant for the predicate offense); In re Dockery, 869 F.3d 356

(5th Cir. 2017) (finding the defendant failed to show that Dean

announced a new rule of constitutional law made retroactive on

collateral review) (per curiam); Habeck v. United States, 741 F.

App’x 953 (4th Cir. 2018) (finding Dean has not been held to apply

retroactively).    Petitioner     is       not   entitled    to   resentencing

pursuant to Dean.4

III. CERTIFICATE OF APPEALABILITY

       Unless a circuit justice or judge issues a certificate of

appealability, an appeal may not be taken from a final order in a

proceeding under 28 U.S.C. § 2255. 28 U.S.C. § 2253(c)(1)(B). A


4  Even if Dean was retroactively applicable, the Court made clear
at sentencing that it arrived at Petitioner’s total sentence,
including the § 924(c) conviction, using its discretion under the
§ 3553 factors, which is consistent with Dean. United States v.
Thomas, 12cr378(RMB) (D.N.J.) (Sentencing Tr. ECF No. 91 at 38-
42.)
                                       9
certificate of appealability may issue “only if the applicant has

made a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). “A petitioner satisfies this

standard by demonstrating that jurists of reason could disagree

with the district court’s resolution of his constitutional claims

or that jurists could conclude the issues presented are adequate

to    deserve    encouragement   to    proceed     further.”     Miller-El   v.

Cockerell, 537 U.S. 322, 327 (2003).

       Jurists   of   reason   could   not   disagree     with   this   Court’s

resolution of Petitioner’s challenge to his sentence as a career

offender.   Therefore,     the   Court      will   deny   a    certificate   of

appealability.

IV.   CONCLUSION

       For the reasons discussed above, Petitioner’s amended motion

to vacate, set aside or correct sentence under 28 U.S.C. § 2255 is

denied, and a certificate of appealability shall not issue.

An appropriate Order follows.



Dated: August 14, 2019

                                      s/Renée Marie Bumb
                                      RENÉE MARIE BUMB
                                      United States District Judge




                                       10
